                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


    JORY RUGGIERO,                           Cause No. CV-18-48-BU-BMM

                Plaintiff,
                                               ORDER FOR DISMISSAL WITH
    v.                                                PREJUDICE

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY; STATE FARM FIRE
    AND CASUALTY COMPANY; and
    JOHN DOES 1 THROUGH 5,

                Defendants.


         Pursuant to written stipulation by and between the parties hereto, through

their respective counsel of record, pursuant to Rule 41, Federal Rules of Civil

Procedure, that Plaintiff’s claims against Defendants State Farm Mutual

Automobile Insurance Company, State Farm Fire and Casualty Company, and

John Does 1 through 5 have been fully and finally compromised and settled on the

merits and shall be dismissed with prejudice.


ORDER FOR DISMISSAL WITH PREJUDICE                                              PAGE 1 
 
      IT IS HEREBY ORDERED that the above-captioned action is dismissed

with prejudice with each party to pay their respective costs and fees of any kind or

nature.

      DATED this 7th day of January, 2019.




ORDER FOR DISMISSAL WITH PREJUDICE                                             PAGE 2 
 
